PER CURIAM.
The court affirmed, without opinion, the defendant’s conviction, and the appeal of the denial of the pro se petition for habeas corpus is reported in Romano v. State, 533 So.2d 956 (Fla. 4th DCA 1988).
The defendant now has raised four grounds for post-conviction relief in the trial court which were summarily denied. We find no basis for relief in Grounds I and III and affirm as to those. The following allegations of ineffective assistance of counsel in Grounds II, and reiterated in Ground IV:
(d) for failure to move to disqualify the judge on the ground that he knew the victim and the victim’s family personally;
(e) for failure to move for a change of venue due to print media and television reporting;
(f) for conveying to the jury during voir dire that defendant had a prior criminal record;
are meritorious facially. Accordingly, we reverse and remand to the trial court for an evidentiary hearing or attachment of those portions of the record which support denial of relief as to these three allegations.
GLICKSTEIN and POLEN, JJ., concur.
STONE, J., dissents with opinion.